DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claims 2, 10 are objected to because of the following informalities:  
Claim 2 in line 2, the comma (,) after “rib members” should be removed.
Claim 10 is missing a period at the end of the sentence.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1, 2, 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brock (US 6,451,400).
Regarding claim 1, Brock discloses a modular floor tile 1 comprising: 
a top surface (define by the top surface of members 4) comprising intersecting upper rib members 4 defining a plurality of apertures (Fig 1A); 
a plurality of lower rib members 6 connecting the upper rib members 4 and traversing the plurality of apertures; (Fig 1A, 1B) and 
one or more rib protrusions 3 extending from the lower rib members 6 through the aperture toward the top surface (Fig 1A, 1B); 
wherein the one or more rib protrusions 3 extends above the top surface (Fig 1B); wherein each of the plurality of lower rib members 6 is attached only to the upper rib members 4 and is not configured to contact a flooring surface below the modular floor tile (1A. 1B).
Regarding claim 2, Brock discloses each aperture comprising one lower rib 6 member of the plurality of rib members, (Fig 1A).
Regarding claim 6, Brock discloses the rib protrusion 3 comprises one or more posts (Fig 1A, 1B).
Regarding claim 7, Brock discloses the one or more posts 3 comprise three posts (Fig 1A).
Regarding claim 8, Brock discloses the three posts 3 extend the same height above the top surface (Fig 1B).

6.	Claim(s) 11, 14, 16 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Son (US 8,403,592).
Regarding claim 11, Son discloses a modular flooring system, comprising: 
at least two adjacent flooring components 1 positioned adjacent one another, each flooring component comprising: 
a top surface comprising a plurality of upper rib members 10 defining a plurality of apertures 12 (Fig 1, 4a, 4b, 4c);
a plurality of lower rib members 80 connecting the upper rib members 10 and intersecting the apertures (Fig 4a, 4b); 
a plurality of rib extrusions 100 extending from the plurality of lower rib members 80 through the apertures toward the top surface (Fig 4c); 
a gap formed between each rib extrusion 100 and the plurality of upper rib members 10 (Fig 4a, 4b);
wherein the rib extrusion 100 extends to a height above the top surface (Fig 4c); and 
a locking system 60, 70 disposed between the at least two adjacent floor tiles (Fig 1).
Regarding claim 14, Son discloses each of the plurality of rib extrusions 100 comprises one post (Fig 4a, 4b, 4c).
Regarding claim 16, Son discloses a method of improving the traction of a synthetic floor tile, comprising:
providing one or more synthetic floor tiles 1 having an upper surface and a plurality of apertures 12 formed therein (Fig 1); and providing a rib protrusion 100 that extends above the upper surface through the aperture to provide traction (Fig 1, 4a, 4b, 4c).

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim(s) 3-5, 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Brock (US 6,451,400) in view of Son (US 8,403,592).
Regarding claim 3, Brock discloses as discussed in claim 1, but does not disclose the rib protrusion comprises a rectangular blade. However, Son discloses a modular floor system including upper rib members 10, lower rib members 80, a rib protrusion 760 comprising a rectangular blade (Fig 1, 32). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rib protrusion to have the shape of a rectangular blade as taught by Son, in order to provide a larger support area.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.
Regarding claim 4, Brock discloses the modified rectangular blade would be collinear with the lower rib member 80.
Regarding claim 5, Brock discloses a gap would be formed between each end of the modified rectangular blade and the upper rib members (Fig 1B).
Regarding claim 9, Brock discloses as discussed in claim 8, but does not disclose two outer posts of the three posts extend a greater height above the top surface than a center post of the three posts. However, it would have been an obvious matter of design choice to modify the height of the three posts as claimed, since such a modification would have involved a mere change in the height of the posts according to the desired load support. A change in height is generally recognized as being within the level of ordinary skill in the art.
Regarding claim 10, Brock discloses as discussed in claims1, but does not disclose the one or more rib protrusions extends between 0.005 and 0.02 inches above the top surface. However, it would have been an obvious matter of design choice to modify the height of the rib protrusion as claimed, since such a modification would have involved a mere change in the height of the rib protrusion according to the desired load support. A change in height is generally recognized as being within the level of ordinary skill in the art.

10.	Claims 12, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Son (US 8,403,592), Fig 4a-c in view of Fig 32.
Regarding claims 12, 18, Son discloses as discussed in claims 11, 16, but does not disclose the rib protrusion comprises a rectangular blade. However, Son in Fig 32 discloses a protrusion 760 comprising a rectangular blade. Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rib protrusion to have the shape of a rectangular blade as taught by Fig 32, in order to provide a larger support area.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.
Regarding claim 19, Son discloses a gap (see 614) would be formed between each end of the modified rectangular blade and the upper rib members 10 (Fig 32).

11.	Claims 13 15, 17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Son (US 8,403,592).
Regarding claims 13, Son discloses as discussed in claim 12, but does not disclose the one or more rib protrusions extends between 0.005 and 0.02 inches above the top surface. However, it would have been an obvious matter of design choice to modify the height of the rib protrusion as claimed, since such a modification would have involved a mere change in the height of the rib protrusion according to the desired load support. A change in height is generally recognized as being within the level of ordinary skill in the art.
Regarding claim 15 and 20, Son discloses as discussed in claims 11 and 16, but does not disclose the one or more posts comprise three posts. However, it would have been an obvious matter of design choice to modify the rib protrusion to include three posts since such a modification would have involved a mere duplication of parts and it would provide additional load support.
Regarding claim 17, Son discloses the one or more synthetic floor tiles 1 comprises a plurality of lower rib members 80 forming a downward trending shape within the aperture, and wherein the rib protrusions 100 extend from the plurality of lower rib members 80 (Fig 1, 4), but does not discloses the lower rib members forming a downward trending curvilinear shape.  However, it would have been an obvious matter of design choice to modify the shape of the lower rib members as claimed, since such a modification would have involved a mere change in the shape of the lower rib members and would provide rounded surfaces that would improve the sinking prevention capabilities of the lower rib members. A change in shape is generally recognized as being within the level of ordinary skill in the art.

Response to Arguments
12.	Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADRIANA FIGUEROA whose telephone number is (571)272-8281. The examiner can normally be reached 8:30AM-5PM MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN GLESSNER can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADRIANA FIGUEROA/
Primary Examiner
Art Unit 3633
11/01/2022